                 Case 2:21-cv-00525-RSM Document 17 Filed 07/21/21 Page 1 of 6




                                                                    The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     T-MOBILE US, INC.,                                     Case No. 2:21-cv-00525
 9

10                   Plaintiff,                             STIPULATION TO EXTEND TIME TO
                                                            RESPOND TO THE MOTION TO
11          v.                                              DISMISS AND ORDER

12   SIMPLY WIRELESS, INC.,                                 Noted for: July 16, 2021
13                   Defendant.
14

15          Plaintiff, T-Mobile US, Inc. (“T-Mobile”), and Defendant, Simply Wireless, Inc. (“Simply
16   Wireless”), enter into the following stipulation to extend the time to August 2, 2021 for T-Mobile
17   to respond to Motion to Dismiss.
18          On April 19, 2021, T-Mobile filed a civil action in the United District Court for the Western
19   District of Washington (Dkt. No. 1).
20          On June 29, 2021, Simply Wireless filed a Motion to Dismiss (Dkt. No. 13).
21          T-Mobile’s current deadline to file a responsive pleading is July 19, 2021, with a “noting
22   date” of July 23, 2021.
23          On July 11, 2021, counsel for T-Mobile contacted Simply Wireless’s counsel regarding a
24   request for extension of time to file a responsive pleading. T-Mobile needs additional time because
25   the Motion was filed just before the July fourth holiday and both in-house and outside counsel
26   have been unavailable due to holiday travels. Additionally, lead counsel for T-Mobile has been

      STIPULATION TO EXTEND TIME AND
      ORDER - 1
      (CASE NO. 2:21-CV-00525)                                                  1000 SECOND AVENUE, SUITE 3500
                                                                                SEATTLE, WA 98104 • (206) 393-5400
              Case 2:21-cv-00525-RSM Document 17 Filed 07/21/21 Page 2 of 6




 1 consumed with briefing for a matter pending before the Kansas Supreme Court that was submitted

 2 last week. Therefore, counsel has not been able to complete the Response to Simply Wireless’s

 3 Motion and good cause exists to grant this brief extension.

 4          Simply Wireless’s counsel agreed to an extension of time to file a responsive pleading and

 5 the parties hereby agree to an extension to August 2, 2021 for T-Mobile to file a response to the

 6 Motion to Dismiss. In turn, counsel for Simply Wireless will be on vacation with family the week

 7 of August 2, 2021, such that to avoid a likely request for further extensions, the parties have agreed

 8 to August 13, 2021 as the due date for any reply brief and the new “noting date.”

 9          SO STIPULATED.

10          DATED this 16th day of July 2021.

11                                                   /s/ Jessica M. Andrade
                                                     Gary E. Hood (WSBA 26209)
12                                                   Jessica M. Andrade (WSBA 39297)
13                                                   POLSINELLI PC
                                                     1000 2nd Avenue, Suite 3500
14                                                   Seattle, WA 98104
                                                     T:(206) 393-5400
15                                                   F: (206) 393-5401
                                                     ghood@polsinelli.com
16
                                                     jessica.andrade@polsinelli.com
17
                                                     /s/ Jay E. Heidrick
18                                                   Jay E. Heidrick
                                                     Proc Hac Vice Forthcoming
19                                                   POLSINELLI PC
                                                     900 W. 48th Place, Suite 900
20
                                                     Kansas City, Missouri 64112
21                                                   T: (816) 753-1000
                                                     F: (816) 753-1536
22                                                   jheidrick@polsinelli.com
23                                                   /s/ Randall S. Alexander
                                                     Randall S. Alexander
24
                                                     Monica M. Gutierrez
25                                                   Pro Hac Vice Forthcoming
                                                     POLSINELLI PC
26                                                   150 North Riverside Plaza, Suite 3000
                                                     Chicago, Illinois 60606
     STIPULATION TO EXTEND TIME AND
     PROPOSED ORDER - 2
     (CASE NO. 2:21-CV-00525)                                                    1000 SECOND AVENUE, SUITE 3500
                                                                                 SEATTLE, WA 98104 • (206) 393-5400
           Case 2:21-cv-00525-RSM Document 17 Filed 07/21/21 Page 3 of 6




                                        T: (312) 819-1900
 1                                      F: (312) 819-1910
                                        ralexander@polsinelli.com
 2                                      mgutierrez@polsinelli.com
 3
                                        Attorneys for Plaintiff T-Mobile US, Inc.
 4

 5
                                        /s/ Daniel A. Brown
 6                                      Daniel A. Brown (WSBA 22028)
                                        WILLIAMS, KASTNER & GIBBS PLLC
 7                                      601 Union Street, Suite 4100
                                        Seattle, Washington 98101-2380
 8                                      T: (206) 628-6600
                                        F: (206) 628-6611
 9

10                                      /s/ Sean Patrick Roche
                                        Sean Patrick Roche
11                                      William E. Evans
                                        Pro Hac Vice Forthcoming
12                                      CAMERON/MCEVOY PLLC
13                                      4100 Monument Corner Drive, Suite 420
                                        Fairfax, Virginia 22030
14                                      T: (703) 273-8898
                                        F: (703) 273-8897
15                                      sroche@cameronmcevoy.com
                                        wevans@cameronmcevoy.com
16

17                                      Attorneys for Defendant Simply Wireless, Inc.

18

19

20

21

22

23

24

25

26


     STIPULATION TO EXTEND TIME AND
     PROPOSED ORDER - 3
     (CASE NO. 2:21-CV-00525)                                       1000 SECOND AVENUE, SUITE 3500
                                                                    SEATTLE, WA 98104 • (206) 393-5400
              Case 2:21-cv-00525-RSM Document 17 Filed 07/21/21 Page 4 of 6




 1                                                ORDER

 2          The stipulation to extend the time to August 2, 2021 for T-Mobile to respond to Simply

 3   Wireless’s Motion to Dismiss, and to August 13, 2021 as the new “noting date,” is hereby

 4   GRANTED.

 5          IT IS HEREBY ORDERED that the deadline for T-Mobile to file a response to Simply

 6   Wireless’s Motion to Dismiss is extended from July 19, 2021 to August 2, 2021 and the deadline

 7   for Simply Wireless to file a reply brief is extend to August 13, 2021.

 8          DATED this 21st day of July, 2021.
 9

10

11                                                A
                                                  RICARDO S. MARTINEZ
12                                                CHIEF UNITED STATES DISTRICT JUDGE
13

14   Presented by

15    /s/ Jessica M. Andrade
      Gary E. Hood (WSBA 26209)
16
      Jessica M. Andrade (WSBA 39297)
17    POLSINELLI PC
      1000 2nd Avenue, Suite 3500
18    Seattle, WA 98104
      T:(206) 393-5400
19    F: (206) 393-5401
      ghood@polsinelli.com
20
      jessica.andrade@polsinelli.com
21
      /s/ Jay E. Heidrick
22    Jay E. Heidrick
      Pro Hac Vice Forthcoming
23    POLSINELLI PC
24    900 W. 48th Place, Suite 900
      Kansas City, Missouri 64112
25    T: (816) 753-1000
      F: (816) 753-1536
26    jheidrick@polsinelli.com

      STIPULATION TO EXTEND TIME AND
      PROPOSED ORDER - 4
      (CASE NO. 2:21-CV-00525)                                                 1000 SECOND AVENUE, SUITE 3500
                                                                               SEATTLE, WA 98104 • (206) 393-5400
             Case 2:21-cv-00525-RSM Document 17 Filed 07/21/21 Page 5 of 6




 1   /s/ Randall S. Alexander
     Randall S. Alexander
 2   Monica M. Gutierrez
 3   Pro Hac Vice Forthcoming
     POLSINELLI PC
 4   150 North Riverside Plaza, Suite 3000
     Chicago, Illinois 60606
 5   T: (312) 819-1900
     F: (312) 819-1910
 6   ralexander@polsinelli.com
 7   mgutierrez@polsinelli.com

 8   Attorneys for Plaintiff T-Mobile US, Inc.

 9   /s/ Daniel A. Brown
10   Daniel A. Brown (WSBA 22028)
     WILLIAMS, KASTNER & GIBBS PLLC
11   601 Union Street, Suite 4100
     Seattle, Washington 98101-2380
12   T: (206) 628-6600
     F: (206) 628-6611
13

14   /s/ Sean Patrick Roche
     Sean Patrick Roche
15   William E. Evans
     Pro Hac Vice Forthcoming
16   CAMERON/MCEVOY PLLC
     4100 Monument Corner Drive, Suite 420
17
     Fairfax, Virginia 22030
18   T: (703) 273-8898
     F: (703) 273-8897
19   sroche@cameronmcevoy.com
     wevans@cameronmcevoy.com
20
     Attorneys for Defendant Simply Wireless, Inc.
21

22

23

24

25

26


     STIPULATION TO EXTEND TIME AND
     PROPOSED ORDER - 5
     (CASE NO. 2:21-CV-00525)                                  1000 SECOND AVENUE, SUITE 3500
                                                               SEATTLE, WA 98104 • (206) 393-5400
              Case 2:21-cv-00525-RSM Document 17 Filed 07/21/21 Page 6 of 6




 1
                                   CERTIFICATE OF SERVICE
 2
            The undersigned certifies that on July 16, 2021, I caused to be served via the CM/ECF
 3

 4   system a true and correct copy of the foregoing document and that service of this document was

 5   accomplished on all parties in the case by the CM/ECF system.

 6                                              /s/ Jessica M. Andrade
                                                Jessica M. Andrade (WSBA 39297)
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      STIPULATION TO EXTEND TIME AND
      PROPOSED ORDER - 6
      (CASE NO. 2:21-CV-00525)                                             1000 SECOND AVENUE, SUITE 3500
                                                                           SEATTLE, WA 98104 • (206) 393-5400
